significant index no department of the internal revenue washington d treasury service b tax_exempt_and_government_entities_division sep inre company this letter constitutes notice that a waiver of the fhinimum funding standard for the has been granted above-named plan for the plan_year ending subject_to the following conditions the company will make the required qu timely manner ie by the statutory due within days of the date of this letter t section a of the internal revenue penalties is paid for the accumulated funding d standard account as of within days of the date of this letter o pension_benefit_guaranty_corporation secure the amount of the waived funding the company will make contributions to the minimum_funding requirements for th and respectively and your authorized representative agreed to these date if these conditions are not and void ollateral that is acceptable to the pbgc’ is provided to the plan to deficiency i excise_tax under ode code including interest and eficiency in the plan’s funding rterly contributions to the plan in a ates for the plan years ending the plan in amounts sufficient to meet e plan for the plan years ending by and be honditions in an e-mail dated satisfied the waiver is retroactively null dance with sec_412 of the ployee retirement income security conditional waiver has been granted d to reduce the balance in the funding and of sj is the manufacturing and the company had consolidated i in excess of dollar_figure eneral product categories for customers of the company imerous conditions including ce idship due to increases in supply of its the company's principal producer of these increases were is this y and its competitors at the same d historically the demand for however this rate has since over demand caused the company's ced the company to cut its prices as prices for raw materials were rgins furthermore the strong u s -2002 had a detrimental effect on s are dominated by the euro but its this conditional waiver has been granted in acco internal_revenue_code and sec_303 of the e act of erisa the amount for which this is the contribution that would otherwise be require standard account to zero as of the company is a specialty distributions of ‘and and asseé group revenue in excess of dollar_figure the company's revenues are grouped into three products its principal busines include and the and corners the company’s business has been affected by n prices economy s subsidiary has suffered’a substantial business h primary product this subsidi of the market im the result of plant expansions by both the comp time the annual rate of growth in demand decline annual declined to annually the increase in supp competitors to drastically reduce prices which fo well these lower prices occurred at a time wher increasing which eroded the company's gross m dollar versus the euro which prevailed from profits because the company’s operating revenu expenses are derived in u s dollars grew at a rate of ri during the first quarter of a subsidiary of t the pian filed a petition under chapter of the had experienced a sharp reduction in its revenu manufacturing and a general recession in the highly leveraged and unable to meet its bank co forced it into bankruptcy operations at the sub after the bankruptcy filing and are not expected te assumed responsibility for the plan company and the original sponsor of s bankruptcy code this subsidiary due to a lack of contract business the subsidiary was nants and an acute liquidity crisis iary were suspended immediately resume the company then the company has taken steps to improve its pro employees to approximat el workforce from streamlined operations and reduced operating op itability it has reduced its worldwide the company has also enses various programs have been initiated to increase prices when possible introdu markets and increase operational efficiency the and an improving economy will allow it to generat operation and continue funding the plan re new product mixes enter new ‘company feels that these changes b the cash flows necessary to sustain financial information provided by the company s declining expenses as well as improving profitab funded on a current_liability basis and the comp years possibly necessitating fund the plan for furthermore the amount ri plan_year the fu funding deficiency for the when the plan’s for was discovered in early errors had been made in certain assumptions us according to information provided by the compar excise revised schedule b was filed but the was not paid hence the waiver for the plan yea granted subject_to the conditions set forth above hows increased revenues and lity however the plan is only ny represents that it will not be able to waiver for the plan_year ending uested to be waived includes a ding deficiency for the er enrolled_actuary discovered that in the original valuation s authorized representative a ax of sec_4971 of the code ending plan_year has been your attention is called to sec_412 of the which describe the consequences that would res increase benefits to change the rate in the accru vesting while any portion of the waived funding d note that the establishment of another retirement retirement plans maintained by the company to would be considered an amendment for purpose sec_304 of erisa code and sec_304 of erisa ult in the event the plan is amended to al of benefits or to change the rate of pficiency remains unamortized please plan or any amendment to other crease the liabilities of those plans of sec_412 of the code and this ruling is directed only to the taxpayer that ch code provides that it may not be used or cited by uested it sec_6110 of the others as precedent when filing form_5500 for the plan_year ending letter should be entered on schedule b actuari suggest that you furnish a copy of this letter to th for the completion of the schedule b the date of this information for this reason we enrolled_actuary who is responsible we have sent a copy of this letter to the manage ‘ and to your authorized representative r ep classification in pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours chrol d gold djrector employee_plans
